DETAILED ACTION
This office action is in response to the communication received on 02/03/2021 concerning application no. 16/088,125 filed on 09/25/2018.
Claims 1-14 and 33 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 33 in the reply filed on 02/03/2021 is acknowledged.

Drawings
The drawings are objected to because of the following informalities:
Drawings 4B, 14A, 14B, 17A, 17B, 17C, 18, 19, and 20 are objected to because, according to MPEP 608.02 and 67 CFR 1.84, "India ink, or its equivalent that secures solid black lines, must be used for drawings". Drawings should be presented as India ink drawings unless the illustration is not capable of being accurately or adequately depicted by India ink drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities: 
Claim 5, lines 1-2, recite “flex circuit is contact with the central portion”. This claim element should be amended to “flex circuit is in contact with the central portion”. This amendment will correct the current typographical error.
Claim 8, line 2, recite “of at least a portion flex circuit”. This claim element should be amended to “of at least a portion of the flex circuit”. This amendment will improve clarity of the claim.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, 13-14, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 6, lines 2-3, recite “the proximal and distal portion”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the recited “proximal” portion and “distal” portion are referring to the proximal and distal portions of the flexible elongate member or the proximal and distal portions of the support member that are established in independent claim 1 (lines 2-3 and 7-8).
Examiner suggests that the claim element be amended to recite “the proximal and distal portion of the support member”, if that is what is intended.

Claim 9 recites the limitation "the proximal and distal sections" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9, lines 1-2, recite “the proximal and distal sections”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the proximal and distal “sections” are the same structural features as the proximal and distal “portions” established in independent claim 1. If the sections are referring to the portions, it is still unclear if they are referring to the proximal and distal portions of the flexible elongate member or of the support member.
Examiner suggests the claim element be amended to recite “the proximal and distal portions of the support member”, if that is what is intended.

Claim 10 recites the limitation "the proximal and distal sections" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10, lines 1-2, recite “the proximal and distal sections”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the proximal and distal “sections” are the same 
Examiner suggests the claim element be amended to recite “the proximal and distal portions of the support member”, if that is what is intended.

Claim 11 recites the limitation "the proximal and distal sections" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11, lines 1-2, recite “the proximal and distal sections”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the proximal and distal “sections” are the same structural features as the proximal and distal “portions” established in independent claim 1. If the sections are referring to the portions, it is still unclear if they are referring to the proximal and distal portions of the flexible elongate member or of the support member.
Examiner suggests the claim element be amended to recite “the proximal and distal portions of the support member”, if that is what is intended.

Claim 13, line 1, recite “the proximal and distal portions”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the recited “proximal” portion and “distal” portion are referring to the proximal and distal portions of the flexible elongate member or the proximal and distal portions of the support member that are established in independent claim 1 (lines 2-3 and 7-8).
Examiner suggests that the claim element be amended to recite “the proximal and distal portions of the support member”, if that is what is intended.

Claim 14 recites the limitation "the proximal and distal sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14, line 2, recites “the proximal and distal sections”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the proximal and distal “sections” are the same structural features as the proximal and distal “portions” established in independent claim 1. If the sections are referring to the portions, it is still unclear if they are referring to the proximal and distal portions of the flexible elongate member or of the support member.
Examiner suggests that the claim element be amended to recite “the proximal and distal portions of the support member”, if that is what is intended.

Claim 33, is a method claim that is dependent upon a cancelled claim 15. One with ordinary skill in the art would not be able to determine the scope of the claim 33. Therefore, claim 33, fails to set out the metes and bounds of the claimed invention. 
For purposes of examination, the Office is considering the claim 33 to be a machine claim that is dependent upon independent claim 1.

Claim 33 recites the limitation "the portion of the flex circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 33, lines 1-2, recite “flex circuit comprises a plurality of cutouts”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “a plurality of cutouts” is the same plurality of cutouts established in claim 1, or are separate and distinct features. It should be noted that this is due to the consideration that claim 33 is dependent upon independent claim 1.
	For purposes of examination, the Office is considering the plurality of cutouts to be the same as the ones established in independent claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12-14, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (PGPUB No. US 2014/0187960) in view of Dickinson et al. (PGPUB No. US 2006/0052707).

Regarding claim 1, Corl teaches an intravascular imaging device comprising:
a flexible elongate member (Abstract teaches that the intravascular ultrasound scanner includes a flexible elongate member) sized and shaped for insertion into a vessel of a patient (Paragraph 0002 teaches that “…IVUS imaging system including transmit/receive interface controllers particularly suited to imaging a human blood vessel”. Furthermore, the mention of an “intravascular” ultrasound scanner conveys that the device is able to be inserted into the vessel), the flexible elongate member comprising a proximal portion and a distal portion (Abstract teaches that the scanner assembly is located at the distal end of the flexible elongate member. See modified Fig. 1 below); 

    PNG
    media_image1.png
    396
    473
    media_image1.png
    Greyscale

Modified Fig. 1
an imaging assembly disposed at the distal portion of the flexible elongate member (Abstract teaches that the scanner assembly is located at the distal end of the flexible elongate member), the imaging assembly (Scanner assembly 110) including:
a flex circuit (Flex circuit 606) comprising a plurality of cutouts (Paragraph 0096 teaches that the flex circuit 606 has control circuits 604 with interlocking teeth 612a and 612b. This teeth are resulting in recess. See the indents in the circuits 604a and 604b in Fig. 6); and
a support member (Scanner Assembly 110 with components 700, 800, and 900 shown in Fig. 9) around which the flex circuit is positioned (The control circuits 604 with the recess and projections 612a and 612b are shown to be incorporated with the control region 800 in Fig. 8a. The transducers 210 for the flex circuit are shown to be arranged in transducer region 700 in Fig. 7. Paragraph 0093 teaches that the conductive traces are present in the transition zone 900), the support member having a proximal portion (Control region 800 in Fig. 9), a distal portion (Transducer region 700 in Fig. 9), and a central portion having greater flexibility than the proximal and distal portions (Transition zone 900 in Fig. 9. Paragraph 0093 teaches “In contrast to the transducer region 700 and the control region 800, the transition zone 900 is free of rigid structures”. This is teaching that the transition zone has greater flexibility as it is free of rigid structure, unlike the control region 800 and the transducer region 700). 
	However, Corl is silent regarding an intravascular imaging device comprising:
a support member, wherein the plurality of cutouts of the flex circuits is aligned with the central portion of the support member to increase flexibility of the imaging assembly.
In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Dickinson teaches an intravascular imaging device comprising:
a support member (Flexible tubular body member 201 in Fig. 2), wherein the plurality of cutouts (Slots 115 in Fig. 1) of the flex circuits is aligned with the central portion of the support member to increase flexibility of the imaging assembly (Paragraph 0041 teaches that the slots 115 facilitate the ability to fold or wrap the substrate in a cylindrical configuration. See modified Fig. 2 below).


    PNG
    media_image2.png
    261
    396
    media_image2.png
    Greyscale

Modified Fig. 2

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl with Dickinson’s teaching of a support member wherein the plurality of cutouts are aligned with the central portion of the support member for increased flexibility. This modified apparatus would provide a user with an ultrasound intravascular device that has improved micro crack resistance and fewer manufactured defects (See paragraphs 0005-0006 of Dickinson). 


Regarding claim 2, modified Corl teaches the device in claim 1, as discussed above.
	Corl further teaches a device, wherein the flex circuit includes a first section comprising a plurality of transducers (Area with Transducers 210), a second section comprising a plurality of controllers (Area with controllers 604a and 604b), and a third section comprising a plurality of conductive traces facilitating communication between the plurality of the transducers and the plurality of controllers (Paragraph 0085 teaches that the conductive traces 610 are carrying signals between the transducers 210 and the controllers 604. See modified Fig. 6). 

    PNG
    media_image3.png
    298
    572
    media_image3.png
    Greyscale

Modified Fig. 6
	However, Corl is silent regarding a device, wherein the plurality of cutouts are disposed within the third section.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Dickinson teaches a device, wherein the plurality of cutouts are disposed within the third section (Fig. 1 shows the slots 115 are present in the third area which also comprises the electrical connections 114. The first and second regions are the area with the transducer array 110 and the multiplexer chips 111).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl with Dickinson’s teaching of a plurality of cutouts present within the third section. This modified apparatus would provide a user with an ultrasound intravascular device 

Regarding claim 3, modified Corl teaches the device in claim 2, as discussed above.
	Corl further teaches a device, wherein a value of a dimension of the third section of the flex circuit is less than values of the corresponding dimension of the first and second sections (Fig. 22 shows the cross-sectional view of the final product of a micro-assembly of a ultrasound scanner assembly. It shows that the controller region 604, reserved region 1504 (for the transducer 210), and the recess region 1502 are all comprising the insulating layer 1906, ground layer 1904, pliable layer 1902, and interconnect layer 1802. However, the middle region marked under 1502 in Fig. 22 is a sacrificial region. This recess results in the third region having a thickness that is smaller than the circuit area 604 and the reserved region 1504. Paragraph 0108 teaches that this sacrificial region is a recessed region that is reduced with the chemical etching, laser etching, mechanical sawing, or another removal process).

Regarding claim 4, modified Corl teaches the device in claim 3, as discussed above.
	However, Corl is silent regarding a device, wherein the third section of the flex circuit is aligned with the central portion of the support member.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Dickinson teaches a device, wherein the third section of the flex circuit is aligned with the central portion of the support member (Paragraph 0041 teaches that the slots 115 are folded or wrapped around in a cylindrical formation. Paragraph 0043 teaches that the transducer array and multiplexer arrangement are wrapped around the tubular body member 201. Fig. 2 shows that the substrate 113 with the slots 115 are wrapped around the tubular member 201. The slots 115 are shown to be wrapped along the middle of the tubular member 201).

	
Regarding claim 5, modified Corl teaches the device in claim 4, as discussed above.
	However, Corl is silent regarding a device, wherein the third section of the flex circuit is contact with the central portion of the support member when the flex circuit is positioned around the support member.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Dickinson teaches a device, wherein the third section of the flex circuit is contact with the central portion of the support member when the flex circuit is positioned around the support member (Paragraph 0041 teaches that the slots 115 are folded or wrapped around in a cylindrical formation. Paragraph 0043 teaches that the transducer array and multiplexer arrangement are wrapped around the tubular body member 201. Fig. 2 shows that the substrate 113 with the slots 115 are wrapped around the tubular member 201. The slots 115 are shown to be wrapped along the middle of the tubular member 201).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl with Dickinson’s teaching of a third section of the flex circuit in contact with the central portion of the support member. This modified apparatus would provide a user with an ultrasound intravascular device that has improved micro crack resistance and fewer manufactured defects (See paragraphs 0005-0006 of Dickinson).

Regarding claim 8, modified Corl teaches the device in claim 3, as discussed above.

	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Dickinson teaches a device, wherein a shape of the central portion of the support member corresponds to an orientation of at least a portion flex circuit around the support member (Paragraph 0041 teaches that the slots 115 are folded or wrapped around in a cylindrical formation. Paragraph 0043 teaches that the transducer array and multiplexer arrangement are wrapped around the tubular body member 201. Fig. 2 shows that the substrate 113 with the slots 115 are wrapped around the tubular member 201. The slots 115 are shown to be wrapped along the middle of the tubular member 201. Both the substrate and the tubular member 201 are shown to be cylindrical in Fig. 2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl with Dickinson’s teaching of the shape of the support member corresponding with the orientation of the flex circuit. This modified apparatus would provide a user with an ultrasound intravascular device that has improved micro crack resistance and fewer manufactured defects (See paragraphs 0005-0006 of Dickinson).

Regarding claim 9, modified Corl teaches the device in claim 8, as discussed above.
	Corl further teaches a device, wherein the central portion extends linearly between the proximal and distal sections (Fig. 9 shows the transition zone 900 is shown to be in a linear arrangement with the controller region 800 and transducer region 700. The transition region is shown to be between the controller region 800 and the transducer region 700. Paragraph 0093 teaches “the transition zone 900 is located between the transducer region 700 and the control region 800”).

Regarding claim 10, modified Corl teaches the device in claim 8, as discussed above.
Paragraph 0093 teaches “the transition zone 900 is located between the transducer region 700 and the control region 800” and “the shape of the transition zone 900 transitions between that of the transducer region 700 and the controller region 800”. This transitional shape is seen in Fig. 9 where the end of the transition region 900 that is in contact with the transducer region 700 is in a curved and circular manner).
	
Regarding claim 12, modified Corl teaches the device in claim 8, as discussed above.
	Corl further teaches a device, wherein the proximal, central, and distal portions of the support member are integrally formed (Paragraph 0093 teaches that the “the shape of the transition zone 900 transitions between that of the transducer region 700 and the controller region 800”. Fig. 9 shows how the zone 900 allows for the transition between the region 800 and the region 700).
Alternatively, it would have been obvious to one with ordinary skill in the art at the time of the invention that the three portions of the support member can be integrally formed, since it has been held that integrally forming structures is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), "the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  See MPEP 2144.04(V)(B). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl and Dickinson with the integral formation of structures. This modified apparatus would have fewer weakpoints at the points of connection and have a greater degree of durability. 

Regarding claim 13, modified Corl teaches the device in claim 1, as discussed above.
	Corl further teaches a device, wherein the proximal and distal portions are distinct component mechanically coupled via the central portion (Paragraph 0093 teaches that the “the shape of the transition zone 900 transitions between that of the transducer region 700 and the controller region 800”. Fig. 9 shows how the zone 900 allows for the transition between the region 800 and the region 700 and is situated in a linear arrangement with the regions 800 and 700).

Regarding claim 14, modified Corl teaches the device in claim 1, as discussed above.
Corl further teaches a device, wherein the central portion of the support member comprises a first material, and the proximal and distal sections comprise a second material different than the first material (Paragraph 0093, teaches “In contrast to the transducer region 700 and the control region 800, the transition zone 900 is free of rigid structures”. Given this information, one with ordinary skill in the art would be aware that giving the central portion (transition zone 900) a different material composition would be beneficial. Unlike the proximal and distal regions (control region 800 and transducer 700, respectively), the central portion would be composed of a material that has greater flexibility than the materials that proximal and distal regions comprise).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a central portion that is made of a different material than the material comprised in the proximal and distal regions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Such a material selection would not appear to alter the operation of the support member of the imaging assembly. In re Leshin, 125 USPQ 416.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl and Dickinson with a central region that is made of a material that is different from another material that makes up the proximal and distal regions. This modified apparatus would allow a user to have a greater degree of flexibility in the central portion than the proximal and distal regions (Paragraph 0093 of Corl).
	
Regarding claim 33, modified Corl teaches the device in claim 1, as discussed above.

Dickinson teaches a method, wherein the flex circuit (Flexible circuit 113 in Fig. 1) comprises a plurality of cutouts (Slots 115 in Fig. 1), and wherein the positioning comprises wrapping the portion of the flex circuit around the support member such that the plurality of cutouts is aligned with the central portion of the support member (Paragraph 0041 teaches “The substrate 113 is provided with slots 115 to facilitate the folding or wrapping of the substrate into a cylindrical configuration as shown in FIG. 2”. Paragraph 0043 teaches “The cylindrical transducer array and multiplexer arrangement is mounted on a flexible plastic tubular body member 201”. Fig. 2 shows the substrate 113, along with the slots 115, is wrapped around the tubular member 201 throughout the length of the intravascular catheter. See modified Fig. 2 below).


    PNG
    media_image2.png
    261
    396
    media_image2.png
    Greyscale

Modified Fig. 2
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Corl with Dickinson’s teaching of wrapping a flex circuit with cutouts around the central portion of the support member. This modified apparatus would provide a user with an ultrasound intravascular device that has improved micro crack resistance and fewer manufactured defects (See paragraphs 0005-0006 of Dickinson).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corl (PGPUB No. US 2014/0187960) in view of Dickinson et al. (PGPUB No. US 2006/0052707) further in view of Hossack et al. (PGPUB No. US 2004/0044286).

Regarding claim 6, modified Corl teaches the device in claim 1, as discussed above.
	However, the combination of Corl and Dickinson fails to teach a device, wherein a value of a dimension of the central portion of the support member is less than values of the corresponding dimension of the proximal and distal portion.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Hossack teaches a device, wherein a value of a dimension of the central portion of the support member is less than values of the corresponding dimension of the proximal and distal portion (Paragraph 0069 teaches that the lumen exit port 46 of the shaft 36 is allowing for the insertion of lumen 36. Given that the lumen 30 extends from the hole 46 in the shaft 36, the circumferential diameter is smaller than that of the shaft 36. Paragraph 0074 teaches the flex circuit is wrapped around the lumen 30. Given this wrapping, the lumen 30 has a smaller circumferential diameter than the circuit 72. Fig. 9c shows the insertion the lumen 30 having a diameter smaller than the shaft 36 and the flex circuit 72).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Corl and Dickinson with Hossack’s teaching of a central portion having a value dimension that is less than the proximal and distal portions. This modified device would provide the user with improved placement of the catheter in the vessels and an improved view of the vessels (Paragraphs 0002-0003 of Hossack).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Corl (PGPUB No. US 2014/0187960) in view of Dickinson et al. (PGPUB No. US 2006/0052707) further in view of Franklin et al. (PGPUB No. US 2012/0108979).

Regarding claim 7, modified Corl teaches the device in claim 1, as discussed above.
	However, the combination of Corl and Dickinson fails to teach a device, wherein the central portion includes a cutout extending radially inwards from an outer surface of the support member.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Franklin teaches a device, wherein the central portion includes a cutout extending radially inwards from an outer surface of the support member (Paragraph 0102 teaches that the second electrical signal member 684 can helically extend from the catheter body 310 to the distal end 330. Paragraph 0109 teaches that the electrical member 384 can be cut to form the proper angle for the termination of the electrically conductive members. The cuts can be seen to be curved in a helical form in Figs. 17-18).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Corl and Dickinson with Franklin’s teaching of a central portion that has a cutout that extends radially inwards from an outer surface. This modified device would provide the user with the ability to selectively position the imaging components in the patient body and enhancing the overall functionality (Paragraph 0006 of Franklin).

Regarding claim 11, modified Corl teaches the device in claim 8, as discussed above.
	However, the combination of Corl and Dickinson fails to teach a device, wherein the central portion extends in a spiral manner between the proximal and distal sections.
	In an analogous imaging field of endeavor, regarding the design of intravascular ultrasound imaging devices, Franklin teaches a device, wherein the central portion extends in a spiral manner between the proximal and distal sections (Paragraph 0102 teaches that the second electrical signal member 684 can helically extend from the catheter body 310 to the distal end 330. The cuts can be seen to be curved in a helical form in Figs. 17-18).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Corl and Dickinson with Franklin’s teaching of a central portion that extends in a spiral manner. This modified device would provide the user with the ability to selectively position the imaging components in the patient body and enhancing the overall functionality (Paragraph 0006 of Franklin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793